Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 23, 2022

                                       No. 04-22-00113-CV

           STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
                               Appellant

                                                 v.

                                         Ernest VALDEZ,
                                             Appellee

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-CI-12244
                            Honorable Aaron Haas, Judge Presiding


                                          ORDER
        The reporter’s record in this case was originally due on March 26, 2020. On April 7,
2022, this court notified Ms. Blanca Espericueta, the court reporter responsible for preparing the
record, that the record was late. Ms. Espericueta was instructed to file a notification of late
record no later than ten days from the date of our notification if the reporter’s record had not
been filed because the fee for its preparation had not been paid. Otherwise, Ms. Espericueta was
instructed to file the reporter’s record no later than thirty days from the date of our notification.
On April 18, 2022, Ms. Espericueta filed a notification of late record stating that, due to her
additional duties, she needed additional time in which to file the record. Ms. Espericueta
estimated the record would be complete within thirty to sixty days. We granted the request in
part and ordered Ms. Espericueta to file the reporter’s record no later than May 9, 2022.

        On May 17, 2022, Ms. Espericueta filed another notification of late record requesting a
forty-five-day extension until June 23, 2022. The request is GRANTED, and Ms. Espericueta is
ORDERED to file the reporter’s record no later than June 23, 2022. Further requests for an
extension of time are disfavored.

       If the reporter’s record is not filed with this court by June 23, 2022, any requests for
additional time to file the record must be accompanied by a signed, written status report. The
report must comply with the following requirements:
   • describe the transcript by day with the date, description, page counts, and remarks for
       each day;
   •   list the page counts for the total number of pages, the number of pages edited, proofread,
       and formatted into the required electronic form (including bookmarks); and
   •   describe any problems the court reporter reasonably believes may delay the completion of
       the record beyond the requested date.
   •   The report may describe any unusual aspects of the record.




                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of May, 2022.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court